DETAILED ACTION
This is the first action on the merits for application 16/753,432 filed April 3, 2020.
This is the 371 national stage filing for PCT/US18/054319 filed October 4, 2018, which also claims priority to provisional application 62/567876 filed October 4, 2017.
Claims 1-17, 20, 31, 33-34 and 36 are pending.
Election/Restrictions
Applicant's election with traverse of group I, claims 1-16 in the reply filed on June 13, 2022 is acknowledged.  The traversal is on the ground(s) that the common technical feature identified by the examiner is incorrect as it does not include a substrate/separator with a metal nitride/oxynitride material and NAZAR et al further does not disclose an electrically conductive metal nitride/oxynitride. 
Specifically, in the 1st and 2nd full paragraphs of page 6 of the remarks, the applicant argues the NAZAR et al does not teach the use of a metal nitride/oxynitride material for use in a separator.
This is not found persuasive because this is not the shared technical feature. Independent claims 1, 17 and 33 as originally filed do not all identify the use of a metal nitride/oxynitride nor do they require the nitride/oxynitride to be present in a separator. The claims of initial filing share the common feature of an active material present on a substrate/separator (intended as a base or layer, not specifically as a separator), which the non-electroactive material of NAZAR et al still read upon, as this common feature does not require the material to be a metal nitride/oxynitride or in a separator but just a layer of active material. Moreover, NAZAR et al teaches the use of Si nitride/oxynitride as the material of the shared technical feature in paragraph [0078], wherein this is the same material of use as that of instant claim 4, making clear this is a relevant material.
Starting at the 3rd paragraph of page 6 of the remarks through the 2nd full paragraph of page 7, the applicant argues NAZAR et al does not teach the use of an electrically conductive active component.  
This is not found persuasive because the applicant is arguing a set of claims different from those the restriction is based on. It is the applicant’s amendment that requires the active material to be electrically conductive, a feature not previously claimed. For this reason, the original restriction is valid based on the original set of claims, as NAZAR et al teaches a material (non-electroactive material) present in a substrate or layer, as previously detailed. However, in light of the applicant’s amendment of the claims, the shared technical feature of the current set of claims is a separator/substrate layer with an electrically conductive active material thereon. This shared technical feature is still addressed in the prior art by JUNG et al (KR20140007128, as supplied by the applicant, wherein the machine English translation is supplied herein).  JUNG et al teaches the use of an active material layer which is electrically conductive (TiN material reads on the active material layer as it is taught to “activate the reaction of the metal nitride itself and sulfur” (paragraph [0035]) and be electrically conductive (paragraph [0034]), rendering it an active material of the shared technical feature.) The previous claims and this set of claims share technical features that are known in the prior art. For this reason, they are not shared special technical features, indicating claims 1, 17, 33 and their dependents lack unity of invention.
In the 2nd and 3rd full paragraphs of page 7, the applicant argues NAZAR et al teaches away from the use of electrically conductive metal nitrides in a separator.
This is not found persuasive because the applicant is arguing features of NAZAR et al which were not relevant to the shared technical feature on which the restriction requirement was based. In an effort to facilitate compact prosecution, the amended claims would still be restrictable on the basis of unity of invention, as described above in light of JUNG et al. The restriction requirement previously set forth based on the first set of claims is still deemed valid, as is that of the requirement detailed above to the newly amended claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17, 20, 30, 33-34 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 13, 2022.
Claims 1-16 are considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the active material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Please amend the claim language to reflect if this material is the “electrically conductive active material” of claim 1 or a different active material.
Claims 3, 5-12, 14 and 15 are rejected as being dependent rejected claim 2.
Claim 14 recites the limitation "the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Please amend the claim language to reflect if this material is the “electrically conductive active material” of claim 1 or a different material.
Claim 4 recites the limitation "the active material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Please amend the claim language to reflect if this material is the “electrically conductive active material” of claim 1 or a different active material.
Claim 4 is further unclear in their recounting of the “active material” of use. While the language of the active material requires it to be electrically conductive, the applicant has listed materials which are generally understood to be highly insulative in functionality. For example, materials such as boron nitride (LUO et al Luo, Wei, et al. “A Thermally Conductive Separator for Stable Li Metal Anodes.” Nano Letters, vol. 15, no. 9, 2015, pp. 6149–6154., https://doi.org/10.1021/acs.nanolett.5b02432., states BN is “an electronic insulator” in the right column, 2nd line of page 6150), and nitrides and oxynitrides of Ti, Si and Nb (NAZAR et al, US PG PUB 2013/0065127, paragraph [0078] this materials are taught to comprise “non-electroactive components”) are taught to function as insulators, not electrically conductive materials. Furthermore, the specification does not provide further clarification as to what materials of the list will function according to the electrically conductive requirement. Paragraph [0030] of the specification as filed details the use of a metal nitride or metal oxynitride which “may be porous and/or conductive” which uses optional fabrication via nitriding of a porous metal oxide precursor to make the oxide into a porous metal nitride/oxynitride but does not make a connection with the materials of claim 4 and their electrical conductivity.  Paragraph [0064] refers to desirable electronic conductivity of the metal nitrides and oxynitrides but again does not address the materials of use. There are only two claimed materials which are shown in the specification to comprise conductivity, either generically or as required by the threshold of Table I or paragraph [0055] of the specification. The first example material is recounted at paragraph [0035] which details the fabrication of oxides, oxynitrides or nitrides of Ti or V which are generically cited to have “significantly” increased electronic conductivity, although only the Ti and V nitrides or oxynitrides are claimed. The second example material is that of TiN as detailed in paragraph [0082] which specifically details conductivity thresholds in line with the specification. The metes and bounds of claim 4 are unclear as claim 1 requires the metal nitrides/oxynitrides to be electrically conductive, but many of the materials of claim 4 are both notably electrically insulative and/or not discussed as electrically conductive in the specification. The applicant is encouraged to amend the claim to reflect metal nitride/oxynitride materials which show electrical conductivity within the specification.
Claim 13 recites the limitation "the material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Please amend the claim language to reflect if this material is the “electrically conductive active material” of claim 1 or a different material.
Claim 16 recites the limitation "the material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Please amend the claim language to reflect if this material is the “electrically conductive active material” of claim 1 or a different material.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SU et al (Su, Yu-Sheng, and Arumugam Manthiram. “Lithium–Sulphur Batteries with a Microporous Carbon Paper as a Bifunctional Interlayer.” Nature Communications, vol. 3, no. 1, 2012, https://doi.org/10.1038/ncomms2163.)
Regarding claim 1, SU et al teaches a lithium sulfur battery (“battery configuration of a Li-S cell”, page 2, Results section under Cell configuration of the Li/MCP interlayer/S battery.) comprising: 
an anode (“Li Anode”, page 2, Results section under Cell configuration of the Li/MCP interlayer/S battery, or in figure 1 as “anode”); 
a cathode (“sulphur cathode”, page 2, Results section under Cell configuration of the Li/MCP interlayer/S battery, or in figure 1 as “cathode”), the cathode comprising sulfur (taught on page 2, Results section under Cell configuration of the Li/MCP interlayer/S battery to be made of pure sulphur or sulfur powder), the cathode spaced a distance from the anode such that a space is formed between the anode and the cathode (shown in figure 1 for space to exist between the anode and cathode); 
a multifunctional separator (interpreted to comprise the “separator” and “carbon interlayer”/”MCP”/”microporous carbon interlayer” components, wherein each portion enables a different function reading on “multifunctional”) positioned between the anode and the cathode (shown in figure 1 to have the separator and carbon interlayer (interpreted to form the multifunctional separator) between the anode and cathode), wherein the separator comprises an electrically conductive active material capable of absorbing and desorbing a polysulfide (The MCP or microporous carbon interlayer is taught to be electrically conductive in that it works as a “current collector” as disclosed in the top left column on page 4, wherein a current collector is known to have electrical conductivity. The MCP is also taught to “facilitate absorption of soluble polysulphides” and making them “available to be reutilized”. Moreover, the paragraph bridging the left and right columns of page 3 details the dissolved active material (polysulphides or polysulfides) in the pores of the interlayer are held in the interlayer then released upon cycling, making clear absorption and desorption are capable of occurring within the described material. This reads on the operation of the MCP layer being capable of absorbing and desorbing the polysulfides.); and 
an electrolyte (“electrolyte” of SU et al) in contact with the cathode, the separator, and the anode (shown in figure 1A as “electrolyte” present in the area between the anode and cathode and in contact with the multifunctional separator).
Regarding claim 13, SU et al teaches the use of pores with similar size dimensions to that of polysulfide materials in the 1st paragraph of the Discussion section on page 5. The pore size is interpreted as a dimensional aspect of the material which corresponds to a molecular size of the polysulfides, as required by the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 7, 9, 10, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIAO et al (US PG PUB 2016/0133918), in view of KIM (US PG PUB 2014/0141312).
Regarding claim 1, XIAO et al teaches a lithium sulfur battery (paragraph [0001], secondary or rechargeable lithium-sulfur battery) comprising: 
an anode (30, “negative electrode”, paragraph [0093]. Within a battery, the negative electrode will function as both an anode or cathode depending on the charging or discharging state of the battery. For this reason, the negative electrode of XIAO et al reads on the anode of the claim as it is capable of functioning as an anode.); 
a cathode (40’, “positive electrode”, paragraphs [0093] and [0095]. Within a battery, the positive electrode will function as both an anode or cathode depending on the charging or discharging state of the battery. For this reason, the positive electrode of XIAO et al reads on the cathode of the claim as it is capable of functioning as a cathode.), the cathode comprising sulfur (paragraph [0095]), the cathode (40’) spaced a distance from the anode (30) such that a space is formed between the anode and the cathode (shown in figure 5 to have spacing between cathode component 40’ and anode component 30); 
a multifunctional separator (42, “porous separator”) positioned between the anode (30) and cathode (40’), 
and an electrolyte (“electrolyte”, paragraphs [0090], [0094] and [0101]) in contact with the cathode, the separator, and the anode (wherein the citations detail the electrolyte to carry the ions from the cathode to anode and across the separator, indicative of contact between the electrolyte and the cathode, anode and separator).
XIAO et al is silent to the wherein the separator comprises an electrically conductive active material capable of absorbing and desorbing a polysulfide.
KIM teaches a separator for a secondary battery (just as in the lithium sulfur battery of XIAO et al) as detailed in the abstract. KIM further details a separator comprising a ceramic layer including a metal nitride, more specifically TiN, as detailed in paragraphs [0058], [0061], [0064] and [0066]. KIM details the use of the separator comprising the TiN material helps reinforce the heat resistance of the separator and apply thermal stability to the battery (paragraph [0064]).
At the time of filing, it would have been obvious to one of ordinary skill to utilize the separator comprising the TiN material of KIM as the separator of XIAO et al because the separator of KIM reinforces the desirable heat resistance of the separator while imparting thermal stability to the battery itself. While KIM does not acknowledge the conductivity of TiN, the instant application details the use of TiN as the active material which has electrical conductivity (see paragraph [0082] or [0087] of the instant application as filed) and is capable of absorbing and desorbing a polysulfide (paragraph [0085] of the instant application as filed). Moreover, the TiN material of KIM is interpreted to read on the “electrically conductive active material capable of absorbing and desorbing a polysulfide” as this material is recognized in the claims (claim 4 specifically) to provide this claimed functionality. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Regarding claims 2 and 4, KIM teaches the use of titanium nitride within the separator (reading on the active material) in paragraph [0066].
Regarding claim 3, paragraph [0065] of KIM et al teaches the ceramic layer (TiN material as in paragraph [0066], interpreted as the metal nitride active material) to have a porosity of about 10 to about 50%. The examiner takes note of the fact that the prior art range of 10-50% partially overlaps the claimed range of greater than 20%. Absent any addition and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 6, paragraph [0123] of KIM teaches the application of the ceramic layer, via a solution, onto a porous substrate and a patterned fabric layer. The application of the ceramic onto the porous substrate and patterned fabric layer is interpreted to render a ceramic coating or metal nitride coating as in the claim. Moreover, it is the position of the examiner the porous substrate (310) and patterned fabric layer (320) comprise a scaffold (Scaffold is interpreted to read on a support structure. The specification does not provide a definition or mention a scaffold outside of the claims.) or support structure for the ceramic layer (370, metal nitride layer), as shown in figure 3. 
Regarding claim 7, KIM teaches the porous substrate and patterned fabric layers (or scaffold as described in the rejection of claim 6) to comprise polymer materials (paragraph [0023] details a polyolefin porous substrate and paragraph [0048] details a polymer patterned fabric layer) which comprise carbon.  
Regarding claim 9, KIM et al teaches a metal nitride ceramic layer (370, figure 3) present at the interior of the separator layer (300). The interior or vertically central placement of the metal nitride layer within the separator is interpreted to read on a core structure. Paragraph [0068] details the separator (300) to further comprise a coating (a polymer coating layer, 330) on the core. The polymer coating layer is interpreted to read on the coating on the core, as figure 3 shows the coating layer (330) present of the metal nitride core (370). The requirement for the coating to comprise a metal nitride or oxynitride that differs from the core is detailed in the claim as optional and therefore the claim is fulfilled without the recognition of this component.
Regarding claim 10, KIM et al teaches the ceramic material to comprise titanium nitride in paragraph [0066]. This ceramic material is interpreted to read on the core of the claim as described in the rejection of claim 9.
Regarding claim 12, KIM et al teaches coating the ceramic material (metal nitride, 370) onto a porous host (porous substrate, 310) in paragraph [0123]. The coating of the ceramic material onto the porous host is interpreted to render the claimed nitride host material.
Regarding claim 14, KIM et al teaches the use of a porous substrate (310) interpreted to read on the substrate of the instant claim. Moreover, paragraph [0123] of KIM teaches the application of the ceramic layer, via a solution, onto a porous substrate. The application of the ceramic onto the porous substrate is interpreted to render a ceramic coating or metal nitride coating as in the claim. Figure 3 shows the ceramic coating (active material of the claim, 370) to only be present on one side of the porous substrate (310), rendering a substrate coated on one side with the material.
Regarding claim 15, in paragraph [0023], KIM et al teaches the porous substrate (substrate of the instant claim) to comprise least one of polyolefin, polyvinylidene fluoride (PVdF), polyethylene (PE), polypropylene (PP) and copolymers thereof.
Regarding claim 16, paragraph [0123] of KIM teaches the application of the ceramic layer (metal nitride, paragraph [0066]), via a solution, onto a porous substrate. The application of the ceramic (active material/metal nitride) onto the porous substrate is interpreted to render a ceramic coating or metal nitride coating on a side of the substrate as in the claim, as shown in figure 3 (the ceramic coating/active material of the claim, 370) is present on one side of the porous substrate (310)).  KIM et al further teaches the separator may face (wherein the polymer coating side is indicative of the side of the separator with the material thereon) the positive or negative electrode in paragraph [0053]. It is well within the ability of one of ordinary skill to orient the substrate of KIM et al within the battery device of XIAO et al such that the ceramic side (active material side) of the separator faces the positive electrode (cathode) of XIAO et al as there are only two finite orientations to choose from and the exploration of these orientations is obvious to try (ceramic or active material coating facing the anode (one orientation) or cathode (a second orientation)). Moreover, the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIAO et al, in view of KIM et al and in further view of SU et al.
Regarding claim 5, the combination of XIAO et al and KIM et al teaches the use of a porous, metal nitride separator material (KIM et al, paragraph [0065]), but is silent as to the material having a surface area of 10 m2/g or greater. 
SU et al teaches the use of porous separator for a lithium-sulfur battery (abstract), just as in modified XIAO et al. SU et al further teaches the use of a surface area of the separator (interpreted to include the MCP and separator layers) to reach as high as 695 m2/g and as low as 61 m2/g in the left column of page 3. The Results section, under subsection Cell configuration of the Li/MCP interlayer/S battery, details the separator porous surface (and in turn the surface area which is left behind) is highly porous, resulting in good electrolyte penetration. 
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a separator as in KIM et al with surface area of 61 m2/g or above, as shown in SU et al, to ensure good electrolyte penetration. The examiner takes note of the fact that the prior art range of 61-695 m2/g partially overlaps the claimed range of greater than 10 m2/g. Absent any addition and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. Moreover, a change in physical characteristic or dimension, such as surface area, is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It is well known that greater surface area allows for more interface of the separator with the electrolyte and ions passing in the electrolyte and a selection of a surface area with this in mind is well within the ambit of one of ordinary skill.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIAO et al, in view of KIM et al and in further view of MORIN et al (US PG PUB 2013/0078525).
Regarding claim 8, while KIM et al teaches the use of patterned fabric layer (320, interpreted to comprise a portion of the scaffold) made of polymer material, non-woven, and selected to secure an appropriate porosity in paragraphs [0048] and [0049], modified XIAO et al fails to teach the scaffold material to be in the form of a microporous sphere, mesoporous nanoparticle, porous hollow carbon, graphene oxide sheet, porous carbon nanofiber, hollow carbon fiber, metal foam, metal mesh, or combinations thereof.
MORIN et al teaches a separator comprising a polymeric separator comprising a nonwoven, porous fabric material, as described in the abstract, just as in KIM. MORIN et al further details the use of nanofibers to render a porous carbon nanofiber layer which enables one of skill to attune the porosity and pore size to any level, as disclosed in paragraph [0002].
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the porous carbon nanofiber materials of MORIN et al for the porous, non-woven carbon separator material of KIM so as to enable the tuning of the porosity of the fabric of KIM for enhanced flexibility of use. To be clear, the fabric layer of KIM, as modified by MORIN et al, is interpreted as the claimed scaffolding.
Allowable Subject Matter
Claim 11 is allowable over the prior art.
Claim 11 is directed to the use of a vanadium coating on a titanium nitride core. The closest available prior art is that of SU et al, XIAO et al, KIM and newly cited references SUN et al (Sun, Zhenhua, et al. “Conductive Porous Vanadium Nitride/Graphene Composite as Chemical Anchor of Polysulfides for Lithium-Sulfur Batteries.” Nature Communications, vol. 8, no. 1, 2017, https://doi.org/10.1038/ncomms14627., available as prior art due to a lack of priority established for claim 11 in the provisional document.), ZHOU et al (Zhou, Xinhong, et al. “Mesoporous Coaxial Titanium Nitride-Vanadium Nitride Fibers of Core–Shell Structures for High-Performance Supercapacitors.” ACS Applied Materials & Interfaces, vol. 3, no. 8, 2011, pp. 3058–3063., https://doi.org/10.1021/am200564b.) and ZHANG et al (WO 2017/091271, cited by the applicant and in the search report, available as prior art due to a lack of priority established for claim 11 in the provisional document.). SUN et al teaches the use of forming a conductive porous vanadium nitride/graphene composite within a cathode (figure 1, abstract). ZHOU et al teaches the use of a titanium nitride fiber with a vanadium nitride coating for enhanced conductivity and increased capacitance. ZHANG et al teaches the presence of a vanadium coating but with no teaching or motivation for the additional coating, rending the combination of this reference with the other eligible references to teach the limitations without suggestion or motivation. The combination of XIAO et al and KIM et al is not reasonably modified to include a conductive vanadium coating material on the surface of the TiN ceramic layer of the substrate of KIM, as the combination would not support the addition of an additional conductive coating. Moreover, while SU et al teaches the carbon material to be capable of absorbing and desorbing polysulfides as in that of the vanadium/graphene material (Introduction of SUN et al), SU et al is not reasonably modified to cause the carbon separator to be both made of TiN then coated in vanadium while maintaining its conductive and separator functionality. Also, the addition of the vanadium nitride coating of ZHOU et al to SU et al will suffer the same deficiency. For this reason, the prior art reads free of the core material comprising titanium nitride with a coating of vanadium.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YAO et al (Yao, Hongbin, et al. “Improved Lithium–Sulfur Batteries with a Conductive Coating on the Separator to Prevent the Accumulation of Inactive S-Related Species at the Cathode–Separator Interface.” Energy Environ. Sci., vol. 7, no. 10, 2014, pp. 3381–3390., https://doi.org/10.1039/c4ee01377h.) teaches the use of a conductive, polysulfide absorber on the separator using metal oxides.
LUO et al, as listed above in the 35 USC 112 rejection, details the use of a BN coating on a separator, yet expressly details the BN layer to be electronically insulating, not conductive per the instant application, reading on the current set of claims in light of the ambiguity of claim 4.
LEE et al (US PG PUB 2016/0141576) is directed to a separator with a nitride coating (inorganic) for a rechargeable battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        09/30/2022